Title: To James Madison from John Law and Others, 9 January 1815
From: Law, John
To: Madison, James


        
          January 9th. 1815
        
        The undersigned, inhabitants of the county of York and Commonwealth of Massachusetts, would respectfully represent that they have been informed that one William Furbush, a common soldier in the army of the United States has had the Sentence of death passed on him at Portland; the rigid justice of which punishment will not attempt to question, but solicit your Excellencies attention to the following facts and circumstances. Viz that the said William was born in the town of Sanford in said county, is about twenty eight years of age. Has an aged father and mother, now living in that town and four brothers and four sisters. That the father has always sustained a fair and unblemished reputation, as have the residue of the family, including the said William untill guilty of the crime of desertion.
        That seven or eight years since he left his fathers family and went to the town of Belfast in the county of Hancock where he has since been married and he has a wife & three young children who are dependent on him for their maintenance. That his only crime is, as we are told, that of desertion and that he has, when absconding from duty repaired to his family, and did not refuse to surrender himself on application. Should it be consistent with the rules of war and the principles which govern in such cases; we

respectfully solicit that you will exercise that clemency which the law has wisely confided to the Commander in Chief and thereby save the tears of his aged parents and brothers, sisters, wife and children and once cause them to rejoice in the liberation of a near and dear relative, by granting the said William a pardon of the crime, whereof he now stands convicted and in duty bound will ever pray.
        
          John Law[and thirty-two others]
        
      